                                                                           J S -6

1                          UNITED STATES DISTRICT COURT
2                         CENTRAL DISTRICT OF CALIFORNIA
3                                  WESTERN DIVISION
4
     MCRO, INC., D.B.A. PLANET BLUE,           Lead Case No. CV 12-10322-GW(FFMx)
5
                             Plaintiff,        FINAL JUDGMENT
6
           v.                                  Judge: Honorable George H. Wu
7
8    BANDAI NAMCO GAMES AMERICA,
     INC., et al.,
9
                             Defendants.       CONSOLIDATED WITH:
10
     MCRO, INC., D.B.A. PLANET BLUE,           Case No. 2:12-cv-10329-GW (FFMx)
11
                             Plaintiff,
12
           v.
13
     ELECTRONIC ARTS INC.,
14
15                           Defendant.
     MCRO, INC., D.B.A. PLANET BLUE,           Case No. 2:14-cv-00336-GW (FFMx)
16
                             Plaintiff,
17
           v.
18
19   ACTIVISION PUBLISHING, INC. and
     BLIZZARD, ENTERTAINMENT, INC.,
20
                             Defendants.
21                                             Case No. 2:14-cv-00352-GW (FFMx)
     MCRO, INC., D.B.A. PLANET BLUE,
22
                             Plaintiff,
23
           v.
24
     INFINITY WARD, INC.,
25
                             Defendant.
26
27
28
     [PROPOSED] FINAL JUDGMENT                                CASE NO. 2:12-CV-10322-GW-FFM
                                           1                                 4811-1996-1221.v3
     MCRO, INC., D.B.A. PLANET BLUE,          Case No. 12-cv-10335 GW (FFMx)
1
                             Plaintiff,
2
           v.
3
4    NAUGHTY DOG, INC.,
5                            Defendant.
     MCRO, INC., D.B.A. PLANET BLUE,          Case No. 14-cv-00332 GW (FFMx)
6
7                            Plaintiff,

8          v.

9    SUCKER PUNCH PRODUCTIONS
     LLC,
10
                             Defendant.
11
     MCRO, INC., D.B.A. PLANET BLUE,          Case No. 14-cv-00383 GW (FFMx)
12
                             Plaintiff,
13
           v.
14
15   SONY COMPUTER
     ENTERTAINMENT AMERICA LLC,
16
                             Defendant.
17                                            Case No. 2:12-cv-10333-GW (FFMx)
     MCRO, INC., D.B.A. PLANET BLUE,
18
                             Plaintiff,
19
           v.
20
     DISNEY INTERACTIVE STUDIOS,
21   INC.,
22                           Defendant.
23   MCRO, INC., D.B.A. PLANET BLUE,          Case No. 2:12-cv-10338-GW (FFMx)
24                           Plaintiff,
25         v.
26
     SQUARE ENIX, INC.,
27                           Defendant.
28
     [PROPOSED] FINAL JUDGMENT                              CASE NO. 2:12-CV-10322-GW-FFM
                                          2                                4811-1996-1221.v3
     MCRO, INC., D.B.A. PLANET BLUE,                Case No. 2:14-cv-00358-GW (FFMx)
1
                              Plaintiff,
2
           v.
3
4    LUCASARTS, A DIVISION OF
     LUCASFILM ENTERTAINMENT
5    COMPANY LTD. LLC,
6                             Defendant.
7
8                                    FINAL JUDGMENT
9          For reasons stated in the Court’s Order Granting Defendants’ Motion for
10
     Summary Judgment of Non-Infringement of U.S. Patent No. 6,611,278 (Dkt. Nos.
11
12   755, 774), and the Court’s Order Granting Defendants’ Motion for Summary

13   Judgment of Invalidity of U.S. Patent No. 6,611,278 (Dkt. No. 773),
14
           IT IS ORDERED AND ADJUDGED that final judgment be and is entered,
15
16   pursuant to Fed. R. Civ. P. 58, in favor of Defendants1 and against Plaintiff McRo,

17   Inc. d/b/a Planet Blue (“Plaintiff McRo”) as follows:
18
19
20   1
       The term “Defendants” refers to all the remaining defendants in the actions
     consolidated with Lead Case No. 12-cv-10322, namely, Electronic Arts Inc. (Case No.
21
     2:12-cv-10329), Naughty Dog, Inc. (Case No. 12-cv-10335); Square Enix, Inc. (Case
22   No. 2:12-cv-10338); Activision Publishing, Inc. and Blizzard Entertainment, Inc.
     (Case No. 2:14-cv-00336); Infinity Ward, Inc. (Case No. 2:14-cv-00352); Sony
23
     Computer Entertainment America LLC (now Sony Interactive Entertainment LLC)
24   (Case No. 14-cv-00383); Sucker Punch Productions LLC (Case No. 14-cv-00332);
     Disney Interactive Studios, Inc. (Case No. 2:12-cv-10333); and LucasArts, a division
25
     of Lucasfilm Entertainment Company Ltd. LLC (originally sued as LucasArts
26   Entertainment Company LLC) (Case No. 14-cv-00358).
27
28
     [PROPOSED] FINAL JUDGMENT                                      CASE NO. 2:12-CV-10322-GW-FFM
                                              3                                    4811-1996-1221.v3
           1.     Final judgment of non-infringement and invalidity is hereby entered in
1
2    favor of Defendants and against Plaintiff McRo on (a) all Plaintiff McRo’s claims for
3
     infringement and on (b) the counterclaims for non-infringement and invalidity of U.S.
4
     Patent No. 6,611,278 of all Defendants other than Defendant Square Enix, Inc. as it
5
6    has not asserted any such counterclaims. As all other claims and counterclaims have
7
     been dismissed (see Dkt. No. 779), Plaintiff McRo shall recover nothing.
8
           2.     Pursuant to Fed. R. Civ. P. 54, as prevailing party, Defendants are
9
10   entitled to costs absent a Court order to the contrary.
11
           3.     This judgment disposes of all claims and counterclaims before the Court,
12
13   and is final and appealable, though the Court retains j2urisdiction for purposes of

14   resolving issues under Federal Rule of Civil Procedure 54.
15
           IT IS SO ORDERED.
16
17   Dated: January 9, 2019.
18
                                               Hon. George H. Wu
19                                             United States District Judge
20
21
22
23
24
25
26
27
28
     [PROPOSED] FINAL JUDGMENT                                        CASE NO. 2:12-CV-10322-GW-FFM
                                               4                                     4811-1996-1221.v3
